DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a secret distribution processing unit that divides”, “a communicating unit that sends” and “an encrypting unit that generates” (claims 19-20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Particular structure, either explicitly or inherently to perform the functions are described in Applicant specification paragraphs 0048-0053 and Figure 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second apparatuses" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the other passing terminal" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 recites dividing a user key through a secret distribution process to generate a plurality of distribution keys and sending the distributed keys to a terminal.
The limitations of dividing a user key through a secret distribution process to generate a plurality of distribution keys and sending the distributed keys to a terminal, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a secret distribution processing unit” and “a communicating unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing unit” language, “divide” in the context of this claim encompasses the user manually splitting the key. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a secret distribution processing unit and a communicating unit to perform the steps. The secret distribution processing unit is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function), communicating recited as a generic transmitter sending data, such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim 20 does not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Pub No. 2020/0084037).
Regarding independent claim 19, Zhang teaches an information processing apparatus comprising: a secret distribution processing unit that divides a user key of a share-source user through a secret distribution process to generate a plurality of distribution keys (Zhang, page 3, paragraphs 0026-0029; key is divided); and a communicating unit that sends the respective distribution keys different from each other among a plurality of the distribution keys to a terminal used by a share-target user and a server that stores encrypted data (Zhang, page 3, paragraphs 0026 and 0032; transmit key to another client and data is uploaded to information sharing system).  
Regarding claim 20, Zhang teaches the information processing apparatus further comprising an encrypting unit that generates the encrypted data by using the user key, wherein the communicating unit sends the encrypted data to the server (Zhang, page 3, paragraph 0026), and the share-target user includes a user who is permitted by the share-source user to search the encrypted data (Zhang, page 3, paragraph 0032).

Allowable Subject Matter
Claims 1-11 and 15-18 are allowed.
Claims 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Examiner’s Statement of Reason for Indicating Allowable Subject Matter
The  following is a statement of reasons for the indication of allowable subject matter:  After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Zhang et al. (US Pub No. 2020/0084037) discloses the first client 101 holds the key and the authorization code. The access authorization server 103 holds the authorization code and the first part of the key, and when authorized, the second client 102 can hold the second part of the key and the authorization code. In this way, when the second client 102 requests to access corresponding data through the access authorization server 103, the access authorization server 103 may first verify whether the authorization code is valid, and obtains the complete key by using the incomplete keys (the first part and the second part of the key) obtained from the first client 101 and the second client 102 in a case that the authorization code is valid. If the incomplete key provided by the second client 102 is invalid, the correct complete key cannot be obtained, and the encrypted data cannot be decrypted successfully, thus ensuring the security of the data. In this embodiment, the second client 102 and the access authorization server 103 each hold a part of the key, and neither of them may have the right to access the encrypted data. The complete key may be obtained only when the key information held by the second client 102 and the access authorization server 103 are combined, thus ensuring the data security and user privacy. In this way, for the encrypted data that is stored in the information sharing system 104, and if the user does not want to make it public, the first client 101 may authorize, through the access authorization server 103, some second clients 102 to access the plaintext of the encrypted data, thus achieving a balance between information sharing and privacy protection, and providing a better information sharing mechanism (Zhang, Abstract and page 3, paragraph 0036), Zhang et al. (US Pub No. 2013/0275752) discloses a system for performing secure multiparty cloud computation. During operation, the system receives multiple encrypted datasets from multiple clients. An encrypted dataset associated with a client is encrypted from a corresponding plaintext dataset using a unique, client-specific encryption key. The system re-encrypts the multiple encrypted datasets to a target format, evaluates a function based on the re-encrypted multiple datasets to produce an evaluation outcome, and sends the evaluation outcome to the multiple clients, which are configured to cooperatively decrypt the evaluation outcome to obtain a plaintext evaluation outcome (Zhang, Abstract), HORNQUIST ASTRAND et al. (US Pub No. 2016/0217294) discloses a cloud service that enables cloud data to be shared between different users in a secure manner. One embodiment involves a sharing manager and a sharing client, where the sharing manager is configured to manage various data components stored within a storage system managed by the cloud service. These data components can include user accounts, share objects (for sharing data between users—and, in some cases, public users not known to the sharing manager)—as well as various “wrapping objects” that enable data to be logically separated in an organized manner within the storage system. According to this approach, the sharing client is configured to interface with the sharing manager in order to carry out various encryption/decryption techniques that enable the cloud data to be securely shared between the users. (HORNQUIST ASTRAND, Abstract) and Lirov et al. (US Patent No. 6,785,810) discloses securely transmitting, searching, and storing data. To ensure security on the client side of a communication network, the system and method double encrypt sensitive data and single encrypt non-sensitive data. The system and method also fuzzy searches for user information. Thus, it is possible to find the information for the user in a database knowing only a minimal amount of detail about that user. Privacy and security is provided without impeding performance or compromising any of the standard database search functionality. Capitalizing on the difference in privacy requirements between users, the number of keys required to access sensitive data is minimized by using a single key for each user (e.g., a patient) and two keys for other users (e.g., health care providers. (Lirov, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “a third apparatus that makes a determination based on one of a plurality of the distribution keys generated by the first apparatus and the processing request received from the second apparatus, wherein the first apparatus provides the respective distribution keys different from each other among a plurality of the generated distribution keys to the second apparatus used by a share-target user and the third apparatus, the second apparatus sends a hash value to the third apparatus, the hash value being calculated through homomorphic hash calculation based on the received distribution key and input data, and the third apparatus compares a hash value calculated through homomorphic hash calculation based on the hash value received from the second apparatus and the distribution key received from the first apparatus with a hash value calculated through homomorphic hash calculation based on the user key to determine whether or not to execute the predetermined process” (as recited in claims 1 and 18). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437